


Exhibit 10.9


FRANKLIN TEMPLETON INVESTOR SERVICES, LLC
FORM OF AMENDED AND RESTATED
TRANSFER AGENT AND SHAREHOLDER SERVICES AGREEMENT


Investment Company:        [NAME OF FUND/TRUST]
Date:                January 1, 2011


The parties to this Agreement are the Investment Company named above
(“Investment Company”), an open-end investment company registered as such under
the Investment Company Act of 1940 (“1940 Act”), on behalf of each class of
shares of each series of the Investment Company which now exists or may
hereafter be created (individually, a “Fund” and collectively, the “Funds”) and
FRANKLIN TEMPLETON INVESTOR SERVICES, LLC (“FTIS”), a registered transfer agent
formerly known as Franklin Administrative Services, Inc. This Agreement
supersedes prior Shareholder Services Agreements between the parties, as stated
below in section 16(d).


WITNESSETH:


That, for and in consideration of the mutual promises hereinafter set forth, the
Investment Company and FTIS agree as follows:


1.    Definitions. Whenever used in this Agreement, the following words and
phrases, unless the context otherwise requires, shall have the following
meanings:


(a)    “Articles” shall mean the Articles of Incorporation, Declaration of Trust
or Agreement of Limited Partnership, as appropriate, of the Investment Company
as the same may be amended from time to time;


(b)    “Authorized Person” shall be deemed to include any person, whether or not
such person is an officer or employee of the Investment Company, duly authorized
to give Oral Instructions or Written Instructions on behalf of the Investment
Company, as indicated in a resolution of the Investment Company's Board which
was valid at the time of this Agreement, or as indicated in a certificate
furnished to FTIS pursuant to Section 4(c) hereof;


(c)    “Board” shall mean the Investment Company's Board of Directors, Board of
Trustees or Managing General Partners, as appropriate;


(d)    “Custodian” shall mean a custodian and any sub-custodian of securities
and other property which the Investment Company may from time to time deposit,
or cause to be deposited or held under the name or account of such custodian
pursuant to the Custody Agreement;


(e)    “Oral Instructions” shall mean instructions (including without limitation
instructions received by telephone, facsimile, electronic mail or other
electronic mail), other than written instructions, actually received by FTIS
from a person reasonably believed by FTIS to be an Authorized Person;


(f)    “Shares” shall mean shares of each class of capital stock, beneficial
interest or limited partnership interest, as appropriate, of each series of the
Investment Company; and


(g)    “Written Instructions” shall mean a written communication signed by a
person reasonably believed by FTIS to be an Authorized Person and actually
received by FTIS.


2.    Appointment of FTIS. The Investment Company hereby appoints FTIS as
transfer agent for Shares of the Investment Company, as service agent in
connection with dividend and distribution functions, and as shareholder
servicing agent for the Investment Company, and FTIS accepts such appointment
and agrees to perform the following duties.


    

1

--------------------------------------------------------------------------------




3.    Compensation.


(a)    Payment to FTIS:


(i)    Compensation for Servicing: The Investment Company will compensate FTIS
for the performance of its services in accordance with the fees set forth in the
written schedule of fees annexed hereto as Schedule A and incorporated herein.
FTIS will bill the Investment Company as soon as practicable after the end of
each calendar month, in accordance with Schedule A. The Investment Company will
promptly pay to FTIS the amount of such billing.


(ii)    Reimbursement for Out-of-Pocket Expenses: The Investment Company will
reimburse FTIS for out-of-pocket disbursements paid to third parties by FTIS in
the performance of its obligations hereunder including, but not limited to, the
items specified in the written schedule of out-of-pocket expenses paid to third
parties annexed hereto as Schedule B and incorporated herein. Unspecified
out-of-pocket expenses shall be limited to those out-of-pocket expenses
reasonably incurred by FTIS in the performance of its obligations hereunder,
subject to approval by the Board. Reimbursement by the Investment Company for
out-of-pocket disbursements paid by FTIS in any month shall be made as soon as
practicable after the receipt of an itemized bill from FTIS.


(b)    Beneficial Owner Servicing Fees to Third Parties: Subject to the
limitation set forth in paragraph (d) below, the Investment Company will
reimburse FTIS for servicing fee payments (“Beneficial Owner Servicing Fees”)
made by FTIS on the Investment Company's behalf to institutions that purchase
and hold the Investment Company's shares in the institution's name, or in the
name of an affiliate, nominee or other designated entity, through a master fund
level account (“Omnibus Account”) on behalf of numerous “Beneficial Owners”. For
purposes of this Agreement, (i) “Beneficial Owner” means each person with an
indirect interest in fund shares issued and recorded in an Omnibus Account; and
(ii) a person will be deemed to have an “indirect interest” in a fund's shares
if the value of the person's interest changes directly in relation to changes in
the net asset value of the fund's shares.


(c)    Networked Account Servicing Fees to Third Parties: Subject to the
limitation set forth in paragraph (d) below, the Investment Company will
reimburse FTIS for servicing fee payments (“Networked Account Servicing Fees”)
made by FTIS on the Investment Company's behalf to an institution for each Fund
account (a “Networked Account”) maintained by FTIS in which servicing is shared
with that institution by the exchange of account data through the National
Securities Clearing Corporation (NSCC) networking system.


(d)    Maximum Reimbursement Amount for Beneficial Owner Servicing Fees and
Networked Account Servicing Fees. The Investment Company authorizes FTIS to
negotiate Beneficial Owner Servicing Fees and Networked Account Servicing Fees
on the Investment Company's behalf and shall reimburse FTIS for those fees
negotiated and paid up to the “Maximum Reimbursement Amount”. The Maximum
Reimbursement Amount for each fiscal year of the Investment Company, calculated
on the basis of all Omnibus Accounts, Participant Directed Plans and all
Networked Accounts open during that fiscal year, shall equal the total amount
(including out-of-pocket expenses) that would otherwise have been payable by the
Investment Company to FTIS under the terms of this Agreement if (i) all
Beneficial Owners for which Beneficial Owner Servicing fees were paid had been
Full Service Accounts (as defined in Schedule A); and (ii) all Networked
Accounts for which Networked Account Servicing Fees were paid had been Full
Service Accounts.


(e)    Compensation Adjustments. Any compensation agreed to hereunder may be
adjusted from time to time by mutual agreement by attaching revised Schedules A
or B to this Agreement.


4.    Documents. In connection with the appointment of FTIS, the Investment
Company shall, within a reasonable period of time for FTIS to prepare to perform
its duties hereunder, deliver to FTIS the following documents:


(a)    If applicable, specimens of the certificates for the Shares;


(b)    All account application forms and other documents relating to Shareholder
accounts or to any plan, program or service offered by the Investment Company;


(c)    A certificate identifying the Authorized Persons and specimen signatures
of Authorized Persons who will sign Written Instructions; and



2

--------------------------------------------------------------------------------




(d)    All documents and papers necessary under the laws of the Investment
Company's state of domicile, under the Investment Company's Articles, and as may
be required for the due performance of FTIS's duties under this Agreement or for
the due performance of additional duties as may from time to time be agreed upon
between the Investment Company and FTIS.


5.    Duties of FTIS. FTIS shall be responsible for administering and/or
performing transfer agent functions; for acting as service agent in connection
with dividend and distribution functions; and for performing shareholder account
and administrative agent functions in connection with the issuance, transfer,
exchange, redemption or repurchase (including coordination with the Custodian)
of Shares. FTIS shall be bound to follow its usual and customary operating
standards and procedures, as they may be amended from time to time, and each
current prospectus and Statement of Additional Information (hereafter,
collectively, the “prospectus”) of the Investment Company. Without limiting the
generality of the foregoing, FTIS agrees to perform the specific duties listed
on Schedule C.


The duties to be performed by FTIS shall not include the engagement, supervision
or compensation of any service providers, or any registrations or fees of any
kind, which are required by the laws of any foreign country in which the Fund
may choose to invest portfolio assets or sell Shares.


6.    (a)    Distributions Payable in Shares. In the event that the Board of the
Investment Company shall declare a distribution payable in Shares, the
Investment Company shall deliver to FTIS written notice of such declaration
signed on behalf of the Investment Company by an officer thereof, upon which
FTIS shall be entitled to rely for all purposes, certifying (i) the number of
Shares involved, and (ii) that all appropriate action has been taken to effect
such distribution.


(b)    Distributions Payable in Cash; Redemption Payments. In the event that the
Board of the Investment Company shall declare a distribution payable in cash,
the Investment Company shall deliver to FTIS written notice of such declaration
signed on behalf of the Investment Company by an officer thereof, upon which
FTIS shall be entitled to rely for all purposes, certifying (i) the amount per
share to be distributed, (ii) the record and payment dates for the distribution,
and (iii) that all appropriate action has been taken to effect such
distribution. Once the amount and validity of any dividend or redemption
payments to shareholders have been determined, the Investment Company shall
transfer the payment amounts from the Investment Company's accounts to an
account or accounts held in the name of FTIS, as paying agent for the
shareholders, in accordance with any applicable laws or regulations, and FTIS
shall promptly cause payments to be made to the shareholders.


7.    Recordkeeping and Other Information. FTIS shall create, maintain and
preserve all necessary records in accordance with all applicable laws, rules and
regulations. Such records are the property of the Investment Company, and FTIS
will promptly surrender them to the Investment Company upon request or upon
termination of this Agreement. In the event of such a request or termination,
FTIS shall be entitled to make and retain copies of all records surrendered, and
to be reimbursed by the Investment Company for reasonable expenses actually
incurred in making such copies. FTIS will take reasonable actions to maintain
the confidentiality of the Investment Company's records, which may nevertheless
be disclosed to the extent required by law or by this Agreement, or to the
extent permitted by the Investment Company.


8.    Other Duties. In addition, FTIS shall perform such other duties and
functions, and shall be paid such amounts therefor, as may from time to time be
agreed upon in writing between the Investment Company and FTIS. Such other
duties and functions shall be reflected in a written amendment to Schedule C,
and the compensation for such other duties and functions shall be reflected in a
written amendment to Schedule A.


9.    Reliance by FTIS; Instructions.


(a)    FTIS will be protected in acting upon Written or Oral Instructions
reasonably believed to have been executed or orally communicated by an
Authorized Person and will not be held to have any notice of any change of
authority of any person until receipt of a Written Instruction thereof from an
officer of the Investment Company. FTIS will also be protected in processing
Share certificates which it reasonably believes to bear the proper manual or
facsimile signatures of the officers of the Investment Company and the proper
countersignature of FTIS.


(b)    At any time FTIS may apply to any Authorized Person of the Investment
Company for Written Instructions, or may seek advice at the Investment Company's
expense from legal counsel for the Investment Company, with respect to any
matter arising in connection with this Agreement. FTIS shall not be liable for
any action taken or not taken or suffered by it in good faith in accordance with
such Written Instructions or in accordance with the opinion of counsel for the

3

--------------------------------------------------------------------------------




Investment Company. Written Instructions requested by FTIS will be provided by
the Investment Company within a reasonable period of time.


10.    Acts of God, etc. FTIS will not be liable or responsible for delays or
errors by reason of circumstances beyond its control, including acts of civil or
military authority, national emergencies, labor difficulties, fire, mechanical
breakdown beyond its control, earthquake, flood or catastrophe, acts of God,
insurrection, war, riots or failure beyond its control of transportation,
communication or power supply.


11.    Duty of Care and Indemnification. FTIS will indemnify the Investment
Company against and hold it harmless from any and all losses, claims, damages,
liabilities or expenses (including reasonable counsel fees and expenses)
resulting from any claim, demand, action or suit resulting from willful
misfeasance, bad faith or gross negligence on the part of FTIS, and arising out
of, or in connection with, its duties hereunder. However, FTIS shall have no
liability for or obligation to indemnify the Investment Company against any
losses, claims, damages, liabilities or expenses (including reasonable counsel
fees and expenses) incurred by the Investment Company as a result of: (i) any
action taken in accordance with Written or Oral Instructions; (ii) any action
taken in accordance with written or oral advice reasonably believed by FTIS to
have been given by counsel for the Investment Company; (iii) any action taken as
a result of any error or omission in any record (including but not limited to
magnetic tapes, computer printouts, hard copies and microfilm copies) delivered,
or caused to be delivered, by the Investment Company to FTIS in connection with
this Agreement; or (iv) any action taken in accordance with shareholder
instructions which meet the standards described in the Investment Company's
current prospectus, including without limitation oral instructions which meet
the standards described in the section of the prospectus dealing with telephone
transactions, so long as FTIS believes such instructions to be genuine. The
obligations of the parties hereto under this Section shall survive the
termination of this Agreement.


12.    Term and Termination.


(a)    This Agreement shall be effective as of the date first written above,
shall continue through December 31, 2011, and thereafter shall continue
automatically for successive annual periods ending on December 31 of each year,
provided such continuance is specifically approved at least annually by the
Investment Company's Board.


(b)    Either party hereto may terminate this Agreement by giving to the other
party a notice in writing specifying the date of such termination, which shall
be not less than 60 days after the date of receipt of such notice. Upon such
termination, FTIS will (i) deliver to such successor a certified list of
shareholders of the Investment Company (with names and addresses) and an
historical record of the account of each Shareholder and the status thereof;
(ii) surrender all other relevant records in accordance with section 7 of this
Agreement, above, and (iii) cooperate in the transfer of such duties and
responsibilities, including provisions for assistance from FTIS's personnel in
the establishment of books, records and other data by such successor or
successors. FTIS shall be entitled to charge the Investment Company a reasonable
fee for services rendered and expenses actually incurred in performing its
duties under this paragraph.


13.    Amendment. This Agreement may not be amended or modified in any manner
except by a written agreement executed by both parties.


14.    Subcontracting. The Investment Company agrees that FTIS may, in its
discretion, subcontract for all or any portion of the services described under
this Agreement or the Schedules hereto; provided that the appointment of any
such agent shall not relieve FTIS of its responsibilities hereunder.


15.    Data Processing System, Program and Information.


(a)    The Investment Company shall not, solely by virtue of this Agreement,
obtain any rights, title and interest in and to the computer systems and
programs, including all related documentation, employed by FTIS in connection
with rendering services hereunder; provided however, that the records prepared,
maintained and preserved by FTIS pursuant to this Agreement shall be the
property of the Investment Company.


(b)    Any modifications, changes and improvements in the automatic data
processing system (the “System”) or in the manner in which the services are
rendered shall be made or provided as follows, and provided further that
modifications for which the Investment Company will be required to bear any
expenses shall be made only as set forth herein.



4

--------------------------------------------------------------------------------




(i)    FTIS shall, at no expense to the Investment Company, make any revisions
in the System necessary to (1) perform the services which it has contracted to
perform and (2) create and maintain the records which it has contracted to
create and maintain hereunder or (3) enhance or update the System to the extent
and in the manner necessary to maintain said System. However, if specific
reprogramming, coding or other changes are necessary in the records of the
Investment Company or in its shareholder accounts in order to complete a system
revision, the costs for completing work specific to the Investment Company shall
be subject to a subsequent agreement between the parties. The System is at all
times to be competitive with that which is generally available to the mutual
fund industry from transfer agents.


(ii)    To the extent that the System is modified to comply with changes in the
accounting or record-keeping rules applicable to mutual funds, the Investment
Company agrees to pay a reasonable pro rata portion of the costs of the design,
revision and programming of the System; provided, however, that if the
Investment Company's pro rata portion exceeds $1,000 per 12 month period, the
Investment Company's obligation to pay a reasonable pro rata portion shall be
conditioned upon FTIS's having obtained prior Written Instructions from the
Investment Company for any charge. The determination that such modifications or
revisions are necessary, and that the System as so modified produces records
which comply with the record-keeping requirements, as amended, shall be by
mutual agreement; provided, however, that upon written request by the Investment
Company, FTIS will provide the Investment Company with a written opinion of
counsel to FTIS to the effect that the modifications were required by changes in
the applicable laws or regulations and that the System, as modified, complies
with the laws or regulations as amended. Upon completion of the changes FTIS
shall render a statement to the Investment Company, in reasonably detailed form,
identifying the nature of the revisions, the services, expenses and costs, and
the basis for determining the Investment Company's reasonable pro rata portion.
Any determination by FTIS of the Investment Company's pro rata portion based
upon the ratio of the number of shareholder accounts of the Investment Company
to the total number of shareholder accounts of all clients for which FTIS
provides comparable services shall conclusively be presumed to be reasonable
unless the nature of the change to the System relates to certain types of
shareholder accounts, in which case the pro rata portion will be determined on a
mutually agreeable basis.
    
(iii)    If system improvements are requested by the Investment Company and are
not otherwise required under this subsection 15(b), FTIS shall be entitled to
request a reasonable fee before agreeing to make the improvements and shall be
entitled to refuse to make any requested improvements which FTIS reasonably
believes to be incompatible with its systems providing services to other funds.


16.    Miscellaneous.


(a)    Any notice or other instrument authorized or required by this Agreement
to be given in writing to the Investment Company or FTIS shall be sufficiently
given if addressed to that party and received by it at its office at the place
described in the Investment Company's most recent registration statement or at
such other place as it may from time to time designate in writing.


(b)    This Agreement shall extend to and shall be binding upon the parties
hereto, and their respective successors and assigns; provided, however, that
this Agreement shall not be assignable by either party without the written
consent of the other party.


(c)    This Agreement shall be construed in accordance with the laws of the
State of California applicable to contracts between California residents which
are to be performed primarily within California.


(d)    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original; but such counterparts shall, together,
constitute only one instrument. This Agreement supersedes all prior Shareholder
Services Agreements between the parties, and supersedes all prior agreements
between the parties relating to the subject matters of this Agreement to the
extent they are inconsistent with this Agreement.


(e)    The captions of this Agreement are included for convenience of reference
only and in no way define or delimit any of the provisions hereof or otherwise
affect their construction or effect.


(f)    It is understood and expressly stipulated that neither the holders of
Shares of the Investment Company nor any member of the Board, officer, agent or
employee of the Investment Company shall be personally liable hereunder, nor
shall any resort be had to other private property for the satisfaction of any
claim or obligation hereunder, but the Investment Company only shall be liable.



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective corporate officers thereunder duly authorized as of the day
and year first above written.




 
[NAME OF FUND/TRUST]
 
Franklin Templeton Investor Services LLC
BY:
__________________________
 
________________________
NAME:
TITLE:
 
 
 




6

--------------------------------------------------------------------------------




SCHEDULE A


ANNUAL BASE SERVICING FEE FOR EACH FULL SERVICE ACCOUNT. A “Full Service
Account” is (i) an account maintained by FTIS for a Fund shareholder of record,
other than a Networked Account (as defined in Section 3(c) of this Agreement) or
an account on which Beneficial Owner Servicing Fees (as defined in Section 3(b)
of this Agreement) are paid; or (ii) a Fund account registered to a 529
Portfolio for which FTIS provides 529 Plan investor level record keeping at the
529 Portfolio level and for which the Fund is allocated its pro-rata portion of
the Fund's annual base servicing fee for each 529 Plan investor, which fee is
based on the 529 Portfolio's holding of all Franklin Templeton Funds.


EQUITY FUND            $_____ per annum
FIXED INCOME FUND        $_____ per annum
MONEY FUND            $_____ per annum
CLOSED ACCOUNT        $ ______ per annum (pro-rated beginning with the calendar
month in which the account is closed and continuing through the month of the
following calendar year in which the account is purged from the operative record
system)


ANNUAL BASE SERVICING FEE FOR EACH NETWORKED ACCOUNT (as defined in Section 3(c)
of this Agreement):


EQUITY FUND            $_____ per annum
FIXED INCOME FUND        $_____ per annum
MONEY FUND            $_____ per annum
CLOSED ACCOUNT        $ _____ per annum (pro-rated beginning with the calendar
month in which the account is closed and continuing through the month of the
following calendar year in which the account is purged from the operative record
system)


ANNUAL BASE SERVICING FEE FOR EACH BENEFICIAL OWNER (as defined in Section 3(b)
of this Agreement):


OPEN ACCOUNT            $_____ per annum



7

--------------------------------------------------------------------------------




SCHEDULE B


OUT-OF-POCKET EXPENSES


In addition to Beneficial Owner Servicing Fees and Networked Account Servicing
Fees paid in accordance with Section 3 of this Agreement, the Investment Company
shall reimburse FTIS monthly for the following out-of-pocket expenses paid to
third parties in connection with the servicing of Accounts as required under the
terms of this Agreement:


o
Expenses in connection with the preparation and physical or electronic delivery
of shareholder communications required under the terms of this Agreement, such
as prospectuses, shareholder reports, tax information, proxy statements, and
shareholder statements. Such amounts paid to third parties include, but are not
limited to, costs of printing, mailing, stationary, forms, postage, and
electronic delivery. In the case of out-of-pocket expenses incurred by FTIS or
an affiliate associated with the printing of new account confirming prospectuses
(which prospectuses the Investment Company is obligated to deliver under its
Underwriting Agreement and that FTIS agrees to deliver, on behalf of the Fund,
in connection with the confirmation process), FTIS and the Investment Company
each will pay one-half (50%) of the costs of printing the new account confirming
prospectus (including, but not limited to, print on demand prospectuses used for
that purpose);

o
telephone costs associated with servicing shareholders in accordance with this
agreement;

o
ACH, Federal Reserve and bank charges for check clearance, electronic funds
transfers and wire transfers;

o
Data Storage: Retention of electronic and paper account records; costs
associated with data storage of account records and transactions records via
magnetic tape, microfilm and microfiche, and digital images;

o
insurance against loss of Share certificates when in transit;

o
terminals, transmitting lines and any expenses incurred in connection with such
terminals and lines established and/or maintained by FTIS to perform its
obligations under this agreement;

o
Amounts paid to independent accounting firms to perform independent audits of
FTIS and the issuance of reports such as a SAS 70;

o
Amounts paid in connection with use of national data bases to comply with
requirements for locating lost shareholders;

o
Proxy solicitation and tabulation expenses;

o
NSCC Networking/Commission Settlement Expenses. Costs to utilize NSCC system to
send commissions to brokerage firms; NSCC Fee, NSCC Year End Fee;

o
all other miscellaneous expenses reasonably incurred by FTIS in the performance
of its obligations under the Agreement.



This Schedule B may be amended by FTIS upon not less than 30 days' written
notice to the Investment Company, subject to approval by the Board.



8

--------------------------------------------------------------------------------




SCHEDULE C


AS TRANSFER AGENT FOR THE INVESTMENT COMPANY, FTIS WILL:


o
Upon receipt of proper authorization, record the transfer of Fund shares
(“Shares”) in its transfer records in the name(s) of the appropriate legal
shareholder(s) of record;



o
Upon receipt of proper authorization, redeem Shares, debit shareholder accounts
and provide for payment to Shareholders; and



o
If the Fund issues certificated Shares, upon receipt of proper authorization,
countersign as transfer agent and deliver certificates upon issuance,
countersign certificates to reflect ownership transfers, and cancel certificates
when redeemed.



AS SHAREHOLDER SERVICE AGENT FOR THE INVESTMENT COMPANY, FTIS WILL:


o
Receive from the Investment Company, from the Investment Company's Principal
Underwriter or from a Fund shareholder, in a manner acceptable to FTIS,
information necessary to record Share sales and redemptions and to generate sale
and/or redemption confirmations;



o
Mail, or electronically transmit, sale and/or redemption confirmations;



o
Coordinate the delivery of an account opening prospectus with delivery of
initial purchase confirmations



o
Accept and process payments from investors and their broker-dealers or other
agents, for the purchase of Shares;



o
Support the use of automated systems for payment and other share transactions,
such as NSCC Fund/Serv and Networking and other systems which may be reasonably
requested by FTIS customers;



o
Keep records as necessary to implement any deferred sales charges, exchange
restrictions or other policies of the Investment Company affecting Share
transactions, including without limitation any restrictions or policies
applicable to certain classes of shares, as stated in the applicable prospectus;



o
Requisition Shares in accordance with instructions of the Principal Underwriter;



o
Open, maintain and close shareholder accounts;



o
Establish registration of ownership of Shares in accordance with generally
accepted form;



o
Maintain records of (i) issued Shares and (ii) number of Shareholders and their
aggregate Shareholdings classified according to their residence in each State of
the United States or foreign country;



o
Accept and process telephone exchanges and redemptions for Shares in accordance
with a Fund's Telephone Exchange and Redemption Privileges as described in the
Fund's current prospectus.



o
Maintain and safeguard records for each Shareholder showing name(s), address,
number of any certificates issued, and number of Shares registered in such
name(s), together with continuous proof of the outstanding Shares, and dealer
identification, and reflecting all current changes. On request, provide
information as to an investor's qualification for Cumulative Quantity Discount.
Provide all accounts with, at minimum, quarterly and year-end historical
statements;



o
Provide on request a duplicate set of records for file maintenance in the
Investment Company's office;



o
Provide for the proper allocation of proceeds of share sales to the Investment
Company and to the Principal Underwriter, in accordance with the applicable
prospectus;




9

--------------------------------------------------------------------------------




o
Redeem Shares and provide for the preparation and delivery of liquidation
proceeds;



o
Provide for the processing of redemption checks, and maintain checking account
records;



o
Exercise reasonable and good-faith business judgment in the registration of
Share transfers, pledges and releases from pledges in accordance with the
California Uniform Commercial Code - - Investment Securities;



o
From time to time make transfers of certificates for such Shares as may be
surrendered for transfer properly endorsed, and countersign new certificates
issued in lieu thereof;



o
Upon receipt of proper documentation, place stop transfers, obtain necessary
insurance forms, and reissue replacement certificates against lost, stolen or
destroyed Share certificates;



o
Check surrendered certificates for stop transfer restrictions. Although FTIS
cannot insure the genuineness of certificates surrendered for cancellation, it
will employ all due reasonable care in deciding the genuineness of such
certificates and the guarantor of the signature(s) thereon;



o
Cancel surrendered certificates and record and countersign new certificates;



o
Certify outstanding Shares to auditors;



o
In connection with any meeting of Shareholders, upon receiving appropriate
detailed instructions and written materials prepared by the Investment Company
and proxy proofs checked by the Investment Company, provide for: (a) the
printing of proxy cards, (b) the delivery to Shareholders of all reports,
prospectuses, proxy cards and related proxy materials of suitable design for
enclosing, (c) the receipt and tabulation of executed proxies, (d) solicitation
of Shareholders for their votes and (e) delivery of a list of Shareholders for
the meeting;



o
Answer routine written correspondence, email, and telephone inquiries about
individual accounts. Prepare monthly reports for correspondence volume and
correspondence data necessary for the Investment Company's Semi-Annual Report on
Form N-SAR;



o
Provide for the preparation and delivery of dealer commission statements and
checks;



o
Maintain and furnish the Investment Company and its Shareholders with such
information as the Investment Company may reasonably request for the purpose of
compliance by the Investment Company with the applicable tax and securities laws
of applicable jurisdictions;



o
Mail confirmations of transactions to investors and dealers in a timely fashion;



o
Provide for the payment or reinvestment of income dividends and/or capital gains
distributions to Shareholders of record, in accordance with the Investment
Company's and/or Shareholder's instructions, provided that:



(a)
The Investment Company shall notify FTIS in writing promptly upon declaration of
any such dividend and/or distribution, and in any event at least forty-eight
(48) hours before the record date;



(b)
Such notification shall include the declaration date, the record date, the
payable date, the rate, and, if applicable, the reinvestment date and the
reinvestment price to be used; and



(c)
Prior to the payable date, the Investment Company shall furnish FTIS with
sufficient fully and finally collected funds to make such distribution;



o
Prepare and file annual U.S. information returns of dividends and capital gain
distributions, gross redemption proceeds, foreign person's U.S. source income,
and other U.S. federal and state information returns as required, and mail payee
copies to shareholders, report and pay U.S. backup withholding on all reportable
payments; report and pay U.S. federal income taxes withheld from distributions
and other payments made to nonresidents of the U.S.; prepare and mail to
shareholders any notice required by the Internal Revenue Code as to taxable


10

--------------------------------------------------------------------------------




dividends, tax-exempt interest dividends, realized net capital gains distributed
and/or retained, foreign taxes paid and foreign source income distributed or
deemed distributed, U.S. source income and any tax-withheld on such income,
dividends received deduction information, or other applicable tax information
appropriate for dissemination to shareholders of the Trust.


o
Comply with all U.S. federal income tax requirements regarding the collection of
tax identification numbers and other required shareholder certifications and
information pertaining to shareholder accounts; respond to all notifications
from the U.S. Internal Revenue Service regarding the application of the U.S.
backup withholding requirements including tax identification number solicitation
requirements;



o    Prepare transfer journals;


o
Set up wire order Share transactions on file;



o
Provide for receipt of payment for Share transactions, and update the
transaction file;



o
Produce delinquency and other trade file reports;



o
Provide dealer commission statements and provide for payments thereof for the
Principal Underwriter;



o
Sort and print shareholder information by state, social code, price break, etc.;
and



o
Mail promptly the Statement of Additional Information of the Investment Company
to each Shareholder upon request



In connection with the Investment Company's Systematic Withdrawal Plan, FTIS
will:


o
Make payment of amounts withdrawn periodically by the Shareholder pursuant to
the Program by redeeming Shares, and confirm such redemptions to the
Shareholder; and



o
Provide confirmations of all redemptions, reinvestment of dividends and
distributions, and any additional investments in the Program, including a
summary confirmation at the year-end




11